Title: To James Madison from Philip Mazzei, 30 August 1804 (Abstract)
From: Mazzei, Philip
To: Madison, James


30 August 1804, Pisa. Notes that JM will receive this letter from Giuseppe Timpanari Vigano, to whom Mazzei has also given a letter for the president that contains a succinct and informed narration of Timpanari’s vicissitudes. Though certain that Jefferson would have JM read it, has suggested it to him. Ardently desires that JM know the nature of them before having to deal with Timpanari. Asks JM to remind Jefferson of it if for some reason the multiplicity of affairs causes him to forget.
After reading the letter JM will see that Timpanari has no need of recommendations, being recommended by his constancy in conserving his sacred principles intact and uncorrupted by the most terrible adversities. Because Mazzei does not despair of seeing JM again and of being buried in Albemarle County, he would like Timpanari to settle in “our” neighborhood. Says “our” because he believes that it will not be difficult to buy enough land again to build a house and cultivate a garden. Remembers that a good piece of land was advanced by Jefferson on condition that Mazzei live near him, which Mazzei had to leave for the sake of justice, and which, for the sake of a higher justice, he will be obliged to repossess on his return.
It will not be necessary to persuade Timpanari to settle near Jefferson and JM. Has spoken to him even of Monroe, that is, as much as Jefferson wrote on the subject, which is that Monroe settled near JM, or was to do so a few years earlier. Remarks that Timpanari will need a good helpmate. Mazzei would take one along who one day will be such, but not now; she turned six last month.
Hopes that JM received his last letter of 28 Dec. past, which was enclosed in one to Jefferson and sent in the Hannah, Captain Yeardsly, which is known to have arrived in Philadelphia. Awaits JM’s answer with great anxiety.
Reminds JM of his requests to know who were the seventy-four who were dismissed at the beginning of the second year of Jefferson’s presidency, and what they did, and for the return of the copies of his book that remain unread with JM; and if possible, would be very grateful to have one or two of the New York apple trees that they began to cultivate when he was in Virginia.
